Citation Nr: 0014028	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-17 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral defective hearing.

2.  Entitlement to an increased (compensable) rating for a 
left ankle disorder. 

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder. 

5.  Entitlement to a 10 percent rating for multiple service-
connected, noncompensable disorders, pursuant to 38 C.F.R. 
§ 3.324 (1999).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from December 1992 to 
September 1996.

The appeal arises from the May 1998 and August 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, in pertinent part 
granting service connection for bilateral defective hearing 
and assigning a noncompensable rating for that disorder; 
granting service connection for residuals of a left ankle 
injury and assigning a noncompensable rating for that 
disorder; denying service connection for right and left knee 
disorders; and denying a 10 percent rating based on multiple 
noncompensable, service-connected disorders pursuant to 
38 C.F.R. § 3.324. 

In the course of appeal the veteran testified at an RO 
hearing before a hearing officer in November 1998.  A 
transcript of that hearing is included within the claims 
folder.  

The veteran's claim of entitlement to an increased rating for 
a left ankle disorder is the subject of remand, below.  The 
claim of entitlement to a separate, 10 percent rating based 
on multiple noncompensable, service-connected disorders 
pursuant to 38 C.F.R. § 3.324 is also the subject of remand. 



FINDINGS OF FACT

1.  The veteran has Level I auditory acuity in both the left 
and right ears.

2.  The veteran's claim for service connection for a right 
knee disorder is not plausible.

3.  The veteran's claim for service connection for a left 
knee disorder is not plausible.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
defective hearing have not been met. 38 U.S.C.A. § 38 
U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 
C.F.R.§4.87, Diagnostic Code 6100 (1999).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a right knee disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran has not submitted a well-grounded claim for 
service connection for a left knee disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an Increased (Compensable) Rating for
Bilateral Defective Hearing.

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The provisions of 38 C.F.R. § 4.85 require that 
certain controlled speech discrimination tests and pure tone 
audiometry tests be conducted in order to rate defective 
hearing; the provisions establish eleven auditory acuity 
levels from I to XI.  Tables VI and VII as set forth in 38 
C.F.R. § 4.87 are used to calculate the rating to be 
assigned.

Service medical records reflect that the veteran was seen for 
audiometric evaluation for defective hearing on a number of 
occasions in service, and was fitted with a left ear hearing 
aid in November 1994.  The most recent inservice audiometric 
evaluations were conducted in March 1996 and August 1996.  At 
the March 1996 audiometric evaluation, pure tone thresholds 
were 20 dB, 10 dB, 25 dB, and 40 dB, at 1,000, 2,000, 3,000, 
and 4,000 Hertz in the right ear, with an average pure tone 
threshold in the right ear of 24 dB.  In the left ear, pure 
tone thresholds were 20 dB, 15 dB, 60 dB and 55 dB, at 1,000, 
2,000, 3,000, and 4,000 Hertz, with an average pure tone 
threshold in the left ear of 38 dB.  

At the August 1996 audiometric evaluation, conducted as part 
of the veteran's service separation examination, pure tone 
thresholds were 20 dB, 15 dB, 25 dB, and 40 dB, at 1,000, 
2,000, 3,000, and 4,000 Hertz in the right ear, with an 
average pure tone threshold in the right ear of 25 dB.  In 
the left ear, pure tone thresholds were 20 dB, 15 dB, 60 dB 
and 55 dB, at 1,000, 2,000, 3,000, and 4,000 Hertz, with an 
average pure tone threshold in the left ear of 38 dB. 

Only one VA audiometric examination was conducted post 
service.  At that VA audiometric examination, in July 1997, 
pure tone thresholds were 15 dB, 5 dB, 20 dB, and 35 dB, at 
1,000, 2,000, 3,000, and 4,000 Hertz in the right ear, with 
an average pure tone threshold in the right ear of 19 dB. In 
the left ear, pure tone thresholds were 10 dB, 5 dB, 50 dB 
and 50 dB, at 1,000, 2,000, 3,000, and 4,000 Hertz, with an 
average pure tone threshold in the left ear of 29 dB.  Speech 
recognition was 98 percent in the right ear and 94 percent in 
the left ear.

At a November 1998 hearing before a hearing officer at the 
RO, the veteran testified that he could hear in a very quiet 
room, but explained that with any background noise it was 
very difficult for him to hear.  He added that his hearing 
was worse in his left ear, and he wore a hearing aid in that 
ear.  He testified that he twice went to Belltone in 
Zelienople, Pennsylvania, for his hearing loss, because his 
hearing had to be checked for his work.  At the hearing, the 
veteran's representative expressed an intention of obtaining 
and submitting records of those private hearing examinations.  
However, those records were never submitted.  The absence of 
those records is not essential to the current rating 
determination, because disability ratings for hearing loss 
are arrived at by mechanical application of the rating 
criteria, not by any more careful weighing of the evidentiary 
record.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 
(1999); See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The July 1997 VA audiometric findings are sufficiently 
consistent with findings upon audiometric testing in service 
for the Board to conclude that the VA audiometric findings 
are accurate, and thus adequate for rating purposes. 

Using Table VI of § 4.87 to compute a numeric score for each 
ear, the findings on VA audiometric examination in July 1997 
showed level I hearing in the right ear and level I hearing 
in the left ear, consistent with a 0 percent rating under 
Diagnostic Code 6100.
 
It is possible that the veteran's bilateral hearing loss will 
increase in severity in the future.  If so, the veteran may 
always initiate a claim for an increased evaluation at that 
time.  However, based on the record as it now stands, there 
is no basis for assigning a compensable schedular rating.  
There were technical revisions of the rating codes for 
evaluating defective hearing in June 1999.  However, these 
changes were not substantive and do not affect the result in 
this case.  The actual rating criteria remained identical.  
The Board has used the new Diagnostic Code number.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

2.  Entitlement to Service Connection for Left and 
Right Knee Disorders

2.  a.  Factual Background

Service medical records show that the veteran was treated in 
December 1992 for complaints, in pertinent part, of pain in 
the knees when marching.  Examination of both knees showed no 
crepitus, deformities, color, erythema, ecchymosis, or edema.  
There was a positive patellar apprehension bilaterally.  
However, results of varus/valgus, posterior/anterior drawer, 
and Appley's/McMurray's tests were all negative bilaterally.  
Strength was greater in the left than the right.  There was 
full, active range of motion bilaterally and a normal gait.  
The examiner assessed patellofemoral syndrome bilaterally.  
Prescriptions included Motrin and leg exercises for 
patellofemoral syndrome.  

In service in April 1993 the veteran was treated for 
complaints of right knee and right lower leg pain of one day 
duration, due to running.  The pain was localized under the 
patella; it increased with weight bearing and decreased with 
rest.  The veteran described the pain as a numbing ache.  
There was reportedly no history of trauma or fracture, with 
no known edema.  Upon examination, the veteran's gait was 
normal.  He exhibited no guarding, and there was no marked 
deformity, ecchymosis, edema, or erythema.  The veteran 
demonstrated increased range of motion without discomfort.  
Upon movement of the joint there was no patella grind, but 
there was crepitus.  Drawer, varus/valgus, and 
McMurray's/Appley's tests were negative.  The examiner 
assessed mild patellofemoral syndrome "versus 
musculoskeletal."  The examiner prescribed Motrin, 
reassurance, warm compress/ice post running, range of motion 
exercises, and no Ace wrap.  

At his second treatment visit a week later in April 1993, the 
veteran reported continued right knee and shin pain with 
running, and little or no relief with medication.  He also 
reported edema of the right knee with prolonged weight-
bearing.  Pain continued to be below the patella, at the head 
of the tibia.  Findings were again almost entirely negative, 
with only discomfort upon palpation over the popliteal 
tendon.  The veteran was able to squat and return to normal 
standing position without aid or difficulty.  There was 
symmetrical strength with flexion/extension and weight 
bearing.  The examiner assessed an inflamed popliteal tendon 
of the right knee.  The examiner prescribed Mylanta (sic), 
and limited duty for three days with elevation as needed.  
The veteran was to return to the clinic as needed.  However, 
the  veteran's service medical records contain no further 
records of treatment for the knees.  

At the veteran's service separation examination in August 
1996, the lower extremities were normal, and no specific 
findings were made regarding the veteran's knees.  

At a July 1997 VA general examination, the veteran 
complained, in pertinent part, of a history of left knee 
pains.  He reported having left knee pain since basic 
training, though with no treatment history for the left knee.  
He reported no history of surgery and no regular medicines.  
The veteran's posture was erect and his gait was normal.  

At a July 1997 VA orthopedic examination, the veteran 
reported, in pertinent part, a history of intermittent 
inflammation of the left knee ever since basic training in 
service.  There was no history of continuing injuries or 
surgeries to the left knee joint, and the veteran was not 
currently under the care of any physician for the knee.  Upon 
examination, the left knee had normal symmetry, no ligament 
laxity, no effusion, smooth patella glide, no crepitus, non-
tender range of motion on manipulation, and normal range of 
motion.  Range of motion of the left knee was from zero to 
140 degrees.  X-rays of the left knee were normal.  The 
examiner made no pertinent diagnosis.  

At a November 1998 hearing before a hearing officer at the 
RO, the veteran testified that he never had problems with his 
knees prior to entering service, but when he went to basic 
training he began having problems with his knees.  He 
explained that within the first eight to twelve weeks of 
basic training his knees would crack, and would swell to a 
little less than double their size.  He testified that he 
didn't play any sports in high school prior to entering 
service, and did not hurt his knees prior to service.  He 
testified that he also did not take any type of pain 
medication prior to entering service.  He added that he had 
problems with both knees throughout service, that he 
generally sought treatment for his knees in service at the 
"medical".  He testified that during such treatments he was 
told that his tendons were inflamed, and he was be prescribed 
Motrin and placed on light duty.  He added that he took 
Motrin steadily during service, which her received from the 
dispensary.  He testified that he still took Motrin for his 
knees.  He testified that he had not sought any private or VA 
treatment for his knees post service.

2.  b.  Analysis

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (Court) held that a plausible claim is 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only plausible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91 (1993); See 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

In this case, the veteran was treated in service in December 
1992 for complaints of bilateral knee pain, and he was 
treated in service in April 1993 for complaints of right knee 
pain.  However, while patellofemoral syndrome and an inflamed 
popliteal tendon of the right knee were diagnosed during 
service, there was no finding or diagnosis of a chronic 
disorder in service, no finding of any disorder of the knees 
upon a service separation examination in August 1996, and no 
diagnosis of any disorder of the knees upon VA examinations 
in July 1997.

The veteran's own testimony regarding disorders of both knees 
is by itself insufficient to well ground his claim.  The 
veteran's own assertion of a causal link between service and 
current knee disorders cannot serve as evidence to well 
ground his claims, because medical evidence - not lay 
evidence - is required to establish medical causation or 
medical diagnosis.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993); see also Espiritu v. Derwinski,  2 Vet.App. 492 
(1992).   Absent a current medical diagnosis of a disorder, 
and absent cognizable (medical) evidence of a causal link 
between the veteran's period of service and a current 
disorder of the left or right knee, the veteran's claims of 
entitlement to service connection for disorders of the left 
and right knees must both be denied as not well grounded.  38 
U.S.C.A. § 5107(a); Caluza.
  


ORDER

1.  A compensable rating for bilateral defective hearing is 
denied. 

2.  Service connection for a right knee disorder is denied as 
not well grounded. 

3.  Service connection for a left knee disorder is denied as 
not well grounded.  


REMAND

The veteran claims entitlement to an increased (compensable) 
rating for a left ankle disorder.  The record reflects that 
the veteran injured his left ankle in service in September 
1993 when a 55 gallon drum of oil fell two feet onto it, 
causing a then-assessed grade I left ankle sprain and a mild 
contusion with soft tissue injury over the medial malleolus.  
The veteran was treated thereafter in service intermittently 
for complaints of swelling, pain, or instability of the ankle 
upon prolonged use or weight bearing.  

Upon recent VA examinations conducted in July 1997, July 
1998, and October 1998, the veteran's complaints of pain or 
swelling with use were noted.  However, these VA examiners 
reported finding only a normal ankle.  The examiners did not 
report findings regarding pain or fatigue upon prolonged use, 
and did not otherwise report findings relevant to the effects 
of the ankle disorder upon normal functioning of the ankle 
joint.  The veteran's left ankle disorder may be 
appropriately rated based on limitation of motion under 
Diagnostic Code 5271.  Under that Code, where there is 
moderate limitation of motion, a 10 percent rating is 
assigned; where there is marked limitation of motion, a 20 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has recently held that when a 
Diagnostic Code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999) must also be considered, and that an examination 
upon which the rating decision is based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."   DeLuca v. Brown,  8 Vet. App. 202 
(1995).  As those provisions have not been adequately applied 
for the veteran's left ankle disorder upon recent VA 
examinations, remand for an additional examination is in 
order.  

As noted in the Introduction, above, the veteran has claimed 
entitlement to a 10 percent rating based on multiple 
noncompensable, service-connected disorders pursuant to 
38 C.F.R. § 3.324.  If the veteran is not granted a 
compensable disability rating for his left ankle disorder, 
the RO must also reconsider assignment of a 10 percent rating 
pursuant to 38 C.F.R. § 3.324.  That consideration will 
involve a review of the VA examination called for in this 
remand.

The case is therefore REMANDED to the RO for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his left ankle 
disorder since November 1998, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
for these disorders should then be 
requested and associated with the claims 
folder. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
degree of severity of his service-
connected left ankle disorder.  The 
claims folder including a copy of this 
Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  All clinical findings 
should be reported in detail.  Limitation 
of motion of the ankle in both 
dorsiflexion and plantar flexion should 
be specified in degrees, and the examiner 
should specify if there is no limitation 
of motion of the ankle, or whether any 
limitation of motion is less than 
moderate, moderate, or marked.  A full 
range of motion of the ankle is to 20 
degrees dorsiflexion and to 45 degrees 
plantar flexion.  38 C.F.R. § 4.71, Plate 
II (1999).  The examiner should also 
comment on the effects the left ankle 
disorder upon the veteran's ordinary 
activity and how any pain impairs him 
functionally, particularly in the work-
place, including, specifically, the 
degree of functional loss, if any, 
resulting from pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca and the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1999), as 
applicable.

3. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

4.  The RO should then readjudicate the 
appealed left ankle disorder increased 
rating claim.  If the veteran has not 
been granted a compensable disability 
rating for the left ankle disorder, a 10 
percent disability rating for multiple 
noncompensable service-connected 
disorders, pursuant to 38 C.F.R. § 3.324, 
must be considered.  If the 
determinations remain to any extent 
adverse to the veteran, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 


